Case 2:20-cv-00004-JAK-PVC Document 15 Filed 08/04/20 Page 1 of 1 Page ID #:524



   1
   2                                                                      JS-6
   3
   4
   5
   6
   7
   8                           UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10
  11   NEIL BREITBARD,                             Case No. CV 20-0004 JAK (PVC)
  12                      Petitioner,
  13         v.                                                JUDGMENT
  14   CALIFORNIA DEPARTMENT OF
       CORRECTIONS AND
  15   REHABILITATION, Warden,
  16                      Respondent.
  17
  18         Pursuant to the Court’s Order Accepting Findings, Conclusions and
  19   Recommendations of United States Magistrate Judge,
  20
  21         IT IS HEREBY ADJUDGED that the above-captioned action is dismissed without
  22   prejudice.
  23
  24   Dated: August 4, 2020
  25
                                                   JOHN A. KRONSTADT
  26                                               UNITED STATES DISTRICT JUDGE
  27
  28
